Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS Consideration

IDS dated 04/28/2020 has been considered and did not overcome the reasons of allowance dated 02/03/2021. Therefore claims 1,11-13,19,29-31,37,47-49,55,65-67 and 73-80  stand allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adnan Mirza whose telephone number is (571) 272-3885.  The examiner can normally be reached on Monday through Friday from 9:30 A.M. to 6:30 P.M. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Rupal Dharia can be reached on (571)-272-3880. The fax phone numbers for the organization where this application or proceeding is assigned are listed herein 

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443